EXHIBIT 10.13

BASE SALARIES FOR NAMED EXECUTIVE OFFICERS OF

VIRGINIA FINANCIAL GROUP, INC.

The following are the base salaries (on an annual basis) in effect as of January
1, 2007 of the current named executive officers of Virginia Financial Group,
Inc.:

 

O. R. Barham, Jr.
Chairman and Chief Executive Officer

   $ 342,000

Jeffrey W. Farrar
Executive Vice President and Chief Financial Officer

   $ 185,000

Litz Van Dyke
Executive Vice President and Chief Operating Officer

   $ 212,959

James T. Huerth
President and Chief Executive Officer, Planters Bank & Trust
Company of Virginia

   $ 192,400

Richard L. Saunders
Chief Credit Officer

   $ 149,620